Appeal from a decision and award of the Workmen’s Compensation Board. The employer’s plant is located in Cuba, N. Y. Claimant lives in Olean, fourteen miles away. Claimant was injured in a bus owned by the employer and used to transport employees to and from the plant. A fare was charged; but the transportation service was only for employees, aiid was not furnished to the public. The transportation was carried on at a loss. There was proof in the record that at the time of the accident workers from outside Cuba were necessary to keep the plant in operation and that there would have been difficulty in obtaining employees outside of that village unless transportation was afforded. There is some other testimony to indicate that the buses were run in the interest of the employer’s business, and that being so, the accident must be treated as would any other occurring on the employer’s premises while the employees were moving toward the place of work. Decision and award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ.